Name: Commission Regulation (EEC) No 81/86 of 16 January 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 13/32 Official Journal of the European Communities 17. 1 . 86 COMMISSION REGULATION (EEC) No 81 /86 of 16 January 1986 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in parti ­ cular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3772/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2881 /85 Q, as last amended by Regulation (EEC) No 40/86 (8) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for February, March, April , May and June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for January, February, March, April , May and June 1986 for colza and rape seed has been obtain ­ able only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indi ­ cative price of the 1985/86 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2881 /85 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2 . The amount of the subsidy in the case of advance fixing for January, February, March, April , May and June 1986 for colza and rape seed will , however, be confirmed or replaced as from 17 January to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for February, March, April , May and June 1986 for colza and rape seed . Article 2 This Regulation shall enter into force on 17 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 26, 31 . 1 . 1985, p. 12. (3) OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 362, 31 . 12 . 1985, p . 24 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . (&lt;&gt;) OJ No L 143, 30 . 5 . 1984, p . 4. 0 OJ No L 277, 17 . 10 . 1985, p . 18 . 8 OJ No L 7, 10 . 1 . 1986, p . 8 . O OJ No L 266, 28 . 9 . 1983 , p. 1 . 17. 1 . 86 Official Journal of the European Communities No L 13/33 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU)(') 26,532 26,940 27,257 24,608 24,608 24,608 2. Final aids (') l ll Seeds harvested and processed in : l l  Federal Republic of Germany (DM) 64,81 65,79 66,58 60,64 60,64 61,14  Netherlands (Fl) 73,02 74,13 75,00 68,30 68,30 68,80  BLEU (Bfrs/Lfrs) 1 231,40 1 250,33 1 265,05 1 141,09 1 141,09 1 133,48  France (FF) 183,39 186,23 188,08 168,41 168,41 168,42  Denmark (Dkr) 223,27 226,70 229,37 207,08 207,08 206,54  Ireland ( £ Irl) 19,902 20,208 20,442 18,408 18,408 18,085  United Kingdom ( £) 15,726 15,975 16,165 14,429 14,429 14,254  Italy (Lit) 37 604 38 197 38 473 34 085 34 085 33 377  Greece (Dr) 1 902,28 1 939,98 1 965,08 1 579,33 1 579,33 1 579,33 (') On the basis of the Commission s last proposal concerning the indicative price and subject to confirmation by the Council 's decision . ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 35,142 35,913 36,647 34,027 34,027 2. Final aids l Seeds harvested and processed in : l  Federal Republic of Germany (DM) 85,49 87,32 89,09 83,19 83,19  Netherlands (Fl) 96,33 98,39 100,36 93,70 93,70  BLEU (Bfrs/Lfrs) 1 631,00 1 666,79 1 700,85 1 578,20 1 578,20  France (FF) 243,43 248,85 253,63 234,20 234,20  Denmark (Dkr) 295,72 302,21 308,38 286,34 286,34  Ireland ( £ Irl) 26,360 26,939 27,485 25,471 25,471  United Kingdom ( £) 20,986 21,468 21,925 20,224 20,224  Italy (Lit) 50 197 51 348 52 254 47 947 47 947  Greece (Dr) 2 704,24 2 788,79 2 868,22 2 505,30 2 505,30 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,185430 2,177280 2,169440 2,160400 2,160400 2,137700 Fl 2,460060 2,453210 2,446510 2,438400 2,438400 2,419570 Bfrs/Lfrs 44,649400 44,701300 44,728400 44,744700 44,744700 44,807900 FF 6,700310 6,710250 6,727880 6,758520 6,758520 6,813720 Dkr 7,985880 7,983480 7,976910 7,966950 7,966950 7,956150 £ Irl 0,715091 0,717739 0,720259 0,722973 0,722973 0,728812 £ 0,614255 0,616230 0,617754 0,619263 0,619263 0,624440 Lit 1 489,89 1 500,07 1 508,93 1 516,63 1 516,63 , 1 540,51 Dr 132,28330 132,27970 132,22020 132,11610 132,11610 132,00270